Citation Nr: 1500427	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-15 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond September 15, 2008, for the award of educational assistance benefits under the Montgomery GI Bill.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to September 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This matter was last remanded in May 2014.  

In June 2011, the Veteran testified at a Travel Board hearing; the transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran was discharged from active duty on September 14, 1998, and, it is neither claimed nor shown that she had additional active duty after that date. 

2. Ten years from the date of the Veteran's discharge from active service was September 15, 2008; therefore, the Veteran's basic delimiting period for receiving Chapter 30 educational benefits (Montgomery GI Bill) expired on September 15, 2008. 

3. The Veteran was prevented from initiating a chosen program of education within the otherwise applicable eligibility period because of disability that did not result from her willful misconduct.


CONCLUSION OF LAW

An extension of the September 15, 2008, delimiting date for Chapter 30, Title 38, United States Code educational assistance benefits (Montgomery GI Bill) by 1 year and 6 months is warranted.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.1033 21.7050, 21.7051 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this is a full grant of the benefit sought by the Veteran, no discussion of the duties to notify and assist is necessary.

The Veteran had active duty service from March 5, 1991 to September 14, 1998.  She was awarded eligibility for Chapter 30 educational assistance benefits in 2001 when she initially applied for such benefits.

In an October 2008 written statement, the Veteran requested an extension of her delimiting date for the period of time in which she was hospitalized from injuries sustained from a very severe car accident.  She indicated that the car accident was on July 5, 2000.  She submitted a July 2000 treatment record from Brackenridge Hospital documenting her neck injury (C6-C7 dislocation) and the anterior cervical discectomy that was performed.  At the Board hearing, she testified that she had temporary paralysis as she sustained a skull fracture and neck cord injury.  She indicated that she was hospitalized for about a year and a half after her accident.  

The Veteran's application for educational assistance benefits was filed in September 2001.  She stated at her Board hearing that it was her intention to go to school close in time to when she separated from the military, but that she had her accident before she could initially pursue education.  She clearly indicated that she was requesting an extension of the year and a half that she had lost due the accident.  

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a Veteran beyond ten years from the later of (i) the date of a Veteran's last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of a Veteran's last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force; or (iii) the date on which a Veteran meets the requirements for four years of service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).

VA regulations allow for an extension of the ten-year delimiting period upon a showing that the Veteran timely applied for the extension and upon a showing that he or she was prevented from initiating or completing his chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct.  38 C.F.R. §§ 21.1033(c); 21.7051(a).  The regulations further state that it must be clearly established by medical evidence that a program of education was medically infeasible and that VA will not consider a Veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes he was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  38 C.F.R. § 21.7051(a)(2).  VA must receive a claim for an extended period of eligibility by the later of the following dates: (1) one year from the date on which a Veteran's original period of eligibility ended, or (2) one year from the date on which a Veteran's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).

In this case, the Veteran submitted a timely application for and extension of her benefits in October 2008; the application was received prior to the deadline of one year from the date on which her original period of eligibility ended (which would be September 15, 2009).  See 38 C.F.R. § 21.1033(c).  As mentioned, she has contended that the resulting injuries and recovery period following an accident in July 2000 prevented the use of her Chapter 30 benefits for a period of one year and a half.  

Considering the Veteran's credible testimony, the record establishes that she is entitled to the extension of 1 year and 6 months - the period in which she was recovering from her accident.  The resulting disabilities from the accident in July 2000 (not willful misconduct) prevented her from initiating or participating in a program of education within the otherwise applicable eligibility period.  See 38 C.F.R. § 21.7051(a)(2).  The medical evidence of record demonstrates that the Veteran underwent neck surgery as a result of her accident.  Her credible testimony establishes the amount of the time in which she felt that she was prevented from pursuing her education.  Thus, the criteria are met for an extension of the Chapter 30 delimiting period for 1 year and 6 months.  This is the entire benefit sought by the Veteran.


ORDER

Entitlement to an extension of the delimiting date of an additional 1 year and 6 months of educational assistance under the Montgomery GI Bill is granted.



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


